210 Ga. 174 (1953)
78 S.E.2d 515
SHIPMAN
v.
JOHNSON.
18418.
Supreme Court of Georgia.
Decided November 10, 1953.
G. Seals Aiken, for plaintiff in error.
Hudson & LeCraw, J. Walter LeCraw, contra.
HAWKINS, Justice.
"Where a bill of exceptions with its record invokes jurisdiction of this court on the sole ground that a constitutional question is involved, but raises only a question as to the constitutionality of a municipal ordinance, the Court of Appeals has jurisdiction, and the Supreme Court has no jurisdiction to decide the question raised by the bill of exceptions." Dade County v. State of Georgia, 203 Ga. 280 (46 S.E.2d 345). The present case involves the constitutionality of ordinances of the City of Atlanta, and no other question being involved which under article VI, section II, paragraph IV, of the Constitution of 1945 (Code, Ann., § 2-3704), would confer jurisdiction on the Supreme Court, the case is transferred to the Court of Appeals. Loomis v. City of Atlanta, 206 Ga. 822 (58 S.E.2d 813). See also Dixon v. State, 207 Ga. 192 (60 S.E.2d 439); Moore v. City of Tifton, 207 Ga. 443 (62 S.E.2d 182).
Transferred to the Court of Appeals. All the Justices concur, except Duckworth, C. J., not participating.